IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAYSHAWN D. BAILEY,                                        No. 85030
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                 Respondent.
                                                                              FILE
                                                                              AUG 0 8 2022
                                                                             ELIZAMET A. DROWN
                                                                           CLERK OF 6 RREME COU

                                                                               DEeurf CLERK

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Michelle Leavitt, Judge.
                            This court's preliminary review of this appeal reveals a
                jurisdictional defect. Specifically, the district court entered the judgment of
                conviction on April 27, 2022. Appellant did not file the notice of appeal,
                however, until July 12, 2022, well after the expiration of the 30-day appeal
                period described by NRAP 4(b). "[Mil untimely notice of appeal fails to vest
                jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994). Accordingly, we conclude that we lack jurisdiction to consider
                this appeal, and we
                            ORDER this appeal DISMISSED.




                                                                    , J.
                                         Silver




                                            J.
                Cadish                                      Pickering
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                         -L2- 2,43-2S
                cc:   Hon. Michelle Leavitt, District Judge
                      Jayshawn D. Bailey
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(01 I947A
                                                    2